 1   E BRENT BRYSON, LTD.
     E. BRENT BRYSON, ESQ.
 2   Nevada State Bar No. 4933
     7730 West Sahara Ave., Suite 109
 3   Las Vegas, Nevada 89117
     Telephone:    (702) 364-1234
 4   Facsimile:    (702) 364-1442
     ebbesqltd@yahoo.com
 5
     Attorneys for Plaintiff
 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10
     LINDY FORD,                                   )        Case No.:       2:18-cv-01331-JCM-NJK
11                                                 )
                          Plaintiff,               )        STIPULATION TO EXTEND TIME TO
12   vs.                                           )        FILE REPLY TO DEFENDANTS,
                                                   )        CAESARS ENTERTAINMENT
13   LAS VEGAS METROPOLITAN POLICE                 )        CORPORATION AND PARIS LAS
     DEPARTMENT; DOE OFFICERS I through X )                 VEGAS OPERATING COMPANY,
14   inclusive; and ROES XI through XX, inclusive, )        LLC’S OPPOSITION TO PLAINTIFF’S
     CAESARS ENTERTAINMENT                         )        MOTION FOR LEAVE TO AMEND
15   CORPORATION; PARIS LAS VEGAS                  )
     OPERATING COMPANY, LLC; PARIS                 )                    [FIRST REQUEST]
16   HOTEL, CASINO, THEATRE,                       )
     CONVENTION CENTER AND PARKING                 )
17   GARAGE; PARIS HOTEL AND CASINO a              )
     Business Entity; DOE OFFICERS XI through )
18   XX, inclusive; and ROES XXI through XXX, )
     inclusive,                                    )
19                                                 )
                          Defendants.              )
20   ______________________________________ )
21          This Stipulation pertains to the Defendants’ Caesars Entertainment Corporation and Paris
22   Las Vegas Operating Company, LLC’s Opposition to Plaintiff’s Motion for Leave to Amend filed
23   on October 2, 2018). [See Docket No. 22].
24          The Reply to the Opposition is currently due on October 9, 2018.
25          This is the FIRST Stipulation for Extension of Time to file a Reply to the Opposition.
26          Counsel for Plaintiff, LINDY FORD (hereinafter “Plaintiff”), is requesting a two-week
27   extension of time in which to file Plaintiff’s Reply to Opposition upon the following basis:
28   Plaintiff's counsel has trial conflicts and a pre-paid vacation plan. Counsel for Defendants has

                                                     -1-
 1   agreed to the requested extension of time.

 2          Accordingly, IT IS HEREBY STIPULATED BETWEEN Plaintiff, by and through her

 3   counsel, and Defendants, by and through their counsel, to the following matters:

 4          1.      Plaintiff shall have through and until October 23, 2018 in which to file her Reply to

 5                  the Opposition;

 6                  IT IS SO ORDERED

 7                              9 day of October, 2018.
                    Dated this ____

 8

 9                                                ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
10

11

12

13
     Respectfully submitted,
14
     DATED this 4th day of October, 2018.
15
     E. BRENT BRYSON, P.C.                                 THORNDAL ARMSTRONG DELK
16                                                         BALKENBUSH & EISINGER
17

18   By: /s/ E. Brent Bryson                               By: /s/Brian K. Terry
         E. Brent Bryson, Esq.                                 Brian K. Terry, Esq.
19       Nevada Bar No.: 4933                                  Nevada Bar No.: 3171
         7730 West Sahara Avenue, Suite 109                    1100 E. Bridger Ave.
20       Las Vegas, Nevada 89117                               Las Vegas, Nevada 89101
         (702) 364-1234                                        (702) 366-0622
21       Attorneys for Plaintiff                               Attorneys for Defendants
         LINDY FORD                                            CAESARS ENTERTAINMENT
22                                                             CORPORATION; PARIS
                                                               OPERATING COMPANY, LLC
23

24

25

26

27

28

                                                     -2-
